Citation Nr: 0314354	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 5, 1993, 
for an award of service connection for scars of both lower 
extremities, residuals of shrapnel wounds.

2.  Entitlement to a compensable evaluation for service-
connected residuals of shrapnel wounds manifested by scars of 
the right lower extremity for the period from March 5, 1993 
to March 22, 2001.

3.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of shrapnel wounds 
manifested by scars of the right lower extremity for the 
period commencing on March 23, 2001.

4.  Entitlement to a compensable evaluation for service-
connected residuals of shrapnel wounds manifested by scars of 
the left lower extremity for the period from March 5, 1993 to 
March 22, 2001.

5.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of shrapnel wounds 
manifested by scars of the left lower extremity for the 
period commencing on March 23, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  His service personnel and medical records 
show that his military decorations include the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and noncompensable evaluations for 
residuals of shrapnel wounds manifested by scars of the right 
and left lower extremities, effective from March 5, 1993.  
The veteran appealed the effective date assigned for the 
grant of service connection and contended that he should have 
been assigned an effective date extending back to 1945.  He 
also appealed the noncompensable ratings assigned to each 
lower extremity.  In the course of his appeal a rating 
decision dated April 2002 granted a 10 percent evaluation for 
each lower extremity, effective from March 23, 2001.  As this 
does not constitute the maximum benefit allowable by the 
rating schedule the increased rating issue remains in 
appellate status.  See AB, Appellant, v. Brown, 6 Vet. App. 
35 (1993).

The claims file shows that the veteran has been awarded a 
total rating for individual unemployability due to service-
connected disabilities (TDIU), effective July 17, 2000.

A review of the file shows that on April 16, 2002, the 
veteran was provided a statement of the case (SOC) on the 
issue of the evaluation to be assigned the residuals of 
fracture of the third metatarsal.  He did not reply within 60 
days.  On July 24, 2002, his representative completed a VA 
Form 9 on the "right foot."  To the extent this was 
intended to be a substantive appeal in response to the April 
2002 SOC, it was not timely filed.  This correspondence can 
be accepted as a new claim for an increase for the residuals 
of fracture of the third metatarsal.  Also, the accompanying 
statement from the representative can be accepted as a new 
claim for an increase for the service-connected appendectomy 
scar.  The January 2003 representative's brief also argued a 
1985 tinnitus claim remains pending.  As these issues are not 
properly before the Board for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  In January 2001, the RO granted the veteran entitlement 
to service connection for scars of the right and left lower 
extremities, residuals of shrapnel wounds, effective March 5, 
1993.

3.  The veteran filed a claim for service connection for 
residuals of wounds of both lower extremities as a result of 
a mine explosion on March 5, 1993.


4.  The veteran completed his active service in November 
1945, and he did not file a claim, either formally or 
informally, seeking VA compensation for residuals of a shell 
fragment wound earlier than March 5, 1993.

5.  For the period from March 5, 1993 to March 22, 2001, the 
veteran's service-connected scars of his right lower 
extremity, residuals of shell fragment wounds, were nontender 
on objective examination.

6.  For the period commencing on March 23, 2001, the 
veteran's service-connected scars of his right lower 
extremity, residuals of shell fragment wounds, were 
demonstrably tender on objective examination.

7.  For the period from March 5, 1993 to March 22, 2001, the 
veteran's service-connected scars of his left lower 
extremity, residuals of shell fragment wounds, were nontender 
on objective examination.

8.  For the period commencing on March 23, 2001, the 
veteran's service-connected scars of his left lower 
extremity, residuals of shell fragment wounds, were 
demonstrably tender on objective examination.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 5, 1993, for the 
grant of service connection for scars of the right and left 
lower extremities, residuals of shrapnel wounds, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2002).

2.  For the period from March 5, 1993 to March 22, 2001, the 
criteria for a compensable evaluation for service-connected 
scars of the right lower extremity, residuals of shell 
fragment wounds, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805 
(2002). 

3.  For the period commencing on March 23, 2001, the criteria 
for an evaluation greater than 10 percent for service-
connected scars of the right lower extremity, residuals of 
shell fragment wounds, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805, as amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).

4.  For the period from March 5, 1993 to March 22, 2001, the 
criteria for a compensable evaluation for service-connected 
scars of the left lower extremity, residuals of shell 
fragment wounds, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805(2002). 

5.  For the period commencing on March 23, 2001, the criteria 
for an evaluation greater than 10 percent for service-
connected scars of the left lower extremity, residuals of 
shell fragment wounds, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, as amended 
by 67 Fed. Reg. 49590-49599 (July 31, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

VA has a duty to assist claimants in the development of facts 
pertinent to a claim for VA benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.


First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in a 
letter furnished to the appellant and his representative in 
May 2001.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of May 
2001 informed him what evidence and information VA would be 
obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  In view of 
the above, and from review of the evidence in the claims 
file, there does not appear to be any additional missing 
information or other evidence that has not been accounted for 
in the RO's notification actions taken in connection with the 
appellate development and review of this appeal.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
May 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letter requested a response within 60 days, the appellant was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  That one-year period has long since 
passed, and it is clear that the claimant has nothing further 
to submit.  Therefore, adjudication of his claims can 
proceed.

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
and private treatment records.  There is no indication in the 
record that relevant records exist that have not been 
obtained.  Furthermore, the appellant has not referenced any 
unobtained evidence that might aid his appeal or that might 
be pertinent to his claims.  

The duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  There is, by law, no additional 
relevant evidence to be obtained with a claim for an earlier 
effective date involving a grant of service connection when 
an effective date of the date of receipt of the claim has 
been assigned.  As discussed more fully below, the effective 
date of an evaluation and an award of compensation based on 
an original or reopened claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (emphasis added).  Therefore, even 
if evidence did exist pre-dating the claim that showed 
service connection was warranted for the veteran's leg scars, 
it is legally impossible to get an effective date any earlier 
than the date the claim was ultimately received.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA compensation 
examinations.  The examinations provided information as to 
symptomatology, functional impairment, subjective complaints, 
etc.  Further examination is not needed because there is 
sufficient medical evidence to decide these claims.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions, 
it appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to an earlier effective date prior to March 
5, 1993, for an award of service connection for scars of both 
lower extremities, residuals of shrapnel wounds.

The veteran's claims file shows that following his separation 
from active service in November 1945, he filed a claim in 
December 1945 for compensation for his right shoulder.  He 
also filed claims for VA hospitalization or domiciliary care 
in 1948.  We note that in one claim for VA hospitalization or 
domiciliary care which was received by VA in August 1948, the 
veteran reported experiencing right leg pain which he related 
to problems with his lower back.  However, none of these 
claims for VA hospitalization or domiciliary care which were 
filed in 1948 made mention of disability of his lower 
extremities relating to his scars or to residuals of wounds 
received in combat.  Thereafter, the records contain no 
mention of a claim for VA compensation until March 5, 1993, 
when a formal claim was received by the RO in which the 
veteran specifically claimed entitlement to VA compensation 
for residuals of wounds of both lower extremities which he 
alleged were the result of a mine explosion.

The file shows that the veteran's claims of entitlement to 
service connection for residuals of bilateral shell fragment 
wounds of both lower extremities were initially denied by the 
RO in a December 1993 rating decision.  The veteran appealed 
the denial of his claims, which were affirmed by the Board in 
a May 1996 appellate decision.  However, in a February 1999 
decision, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") vacated that portion of 
the May 1996 Board decision which denied service connection 
for residuals of bilateral shell fragment wounds of both 
lower extremities and remanded the issue to the Board for de 
novo review.  In turn, the Board remanded the claim to the RO 
in February 2000 for development of the claim.  Thereafter, 
in a January 2001 rating decision the RO granted the 
veteran's claim.  Service connection for scars of the right 
and left lower extremities as residuals of shrapnel wounds 
was granted, effective March 5, 1993, based on the date that 
the veteran's original claim for VA compensation for these 
disabilities was received.  In the current appeal, the 
veteran is contending in his hearing testimony and written 
statements in support of his claim that, essentially, because 
his shell fragment wounds of both lower extremities were 
sustained while serving in active duty, the appropriate 
effective date for an award of service connection should be 
the date immediately following his date of separation from 
active duty in November 1945.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for scars of both lower 
extremities, residuals of shrapnel wounds, should be the 
later date of either the date the veteran filed his claim for 
service connection for disability of both legs due to shell 
fragment wounds, or the date that entitlement arose.  As 
noted above, the effective date assigned by the RO for the 
grant of service connection was March 5, 1993.  While it may 
be argued that entitlement to service connection arose 
earlier than March 5, 1993, the first time that it can be 
interpreted that the veteran filed a claim for service 
connection for disability of both legs due to shell fragment 
wounds was on March 5, 1993.

Although we acknowledge, as the veteran has contended, that 
his bilateral leg scars from his shrapnel wounds dated back 
to his period of active duty, this fact alone does not form 
the basis of an effective date for an award of service 
connection.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  The laws and 
regulations which pertain to effective dates require the 
veteran to proactively initiate a claim for VA compensation 
for a specific disability to provide the date on which the 
effective date for a service connection award may commence.  

A review of his claims file does not show that he ever filed 
a specific claim for VA compensation for scars of both lower 
extremities due to injuries alleged to have been sustained in 
active duty until March 5, 1993.  It cannot be argued that 
the veteran filed a claim for this specific disability 
earlier than this date.  In the formal claim filed in 
December 1945, he limited his claim to the right shoulder.  
In claims filed in 1948 for VA hospitalization or domiciliary 
care, the veteran asserted in one claim that he had been 
suffering from right leg pain relating to a back disability 
but makes no allegation that these were incurred in service.  
None of these documents, to include the December 1945 claim, 
contained any allegations that he had leg wounds or scars as 
a result of his military service.  There was, therefore, 
nothing that VA could construe as "evidencing a belief in 
entitlement" to compensation for these conditions.  The 
first time that the veteran claimed that he suffered from 
bilateral leg disabilities as a result of combat-related 
wounds sustained in service was in his claim received on 
March 5, 1993.  

The Board does not doubt that the veteran was suffering from 
symptoms associated with the in-service shrapnel wounds long 
before he officially filed his claim in March 1993.  He 
states he kept going to the VA Medical Center complaining 
about the scars and was assured disability would be 
forthcoming.  However, VA records will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(1).  In this case, before the claim filed 
in 1993, a formal claim for compensation for leg wounds/scars 
had not been allowed, and the veteran had not been granted 
service connection for this disorder.  See Crawford v. Brown, 
5 Vet. App. 33 35-36 (1993).  Since there had not been a 
prior allowance or disallowance of a formal claim for 
compensation for leg wounds/scars, VA records could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  See 
also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  There was no such 
document submitted in this case prior to March 5, 1993.  An 
informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
prior to 1993 (to include the December 1945 claim for 
compensation) identified a benefit sought or any intention on 
the part of the veteran to seek service connection for leg 
wounds/scars.  The veteran is arguing, in essence, that the 
RO should have predicted that he wanted to file such a claim 
based on information contained in his VA records or his 
service medical records or based on the symptoms for which he 
was seeking treatment.  The mere presence of medical evidence 
showing that the veteran was treated for complaints perhaps 
indicative of residuals of leg wounds (even if not diagnosed 
as such at that time) does not establish an intent on the 
part of the veteran to seek service connection for a 
particular condition.  See Brannon.

For these reasons, an effective date earlier than March 5, 
1993, is not warranted.  Although the Board is sympathetic to 
the veteran's situation and recognizes that he was likely 
affected, to some degree, by the leg scars long before 1993, 
after a thorough review of the evidence of record, the Board 
concludes that he did not submit an informal claim for 
service connection for leg wounds/scars at any time before he 
filed his formal claim on March 5, 1993, which was more than 
one year after his separation from active service.  

(b.)  Entitlement to compensable evaluations for scars 
(residuals of shell fragment wounds) of the right and left 
lower extremities for the period from March 5, 1993 to March 
22, 2001 and evaluations in excess of 10 percent assigned to 
each lower extremity for the same for the period commencing 
on March 23, 2001.

The veteran's service medical records show that in late 
November 1944, he sustained blast injuries and a concussion 
as a result of a shell explosion while engaged in combat 
against enemy forces in Germany.  Hospital records show that 
during the course of his treatment for his injuries he was 
awarded the Purple Heart Medal in December 1944.  The service 
medical records show that he was treated for right-sided 
hemiparesis but do not indicate treatment for injuries of his 
lower extremities relating to his blast injury.  In November 
1945 he was honorably discharged from active duty.

As previously stated, the veteran filed a claim for service 
connection for residuals of a shell fragment wound of both 
lower extremities on March 5, 1993.  Service connection for 
scars of the right and left lower extremities, residuals of 
shell fragment wounds, effective on March 5, 1993 was granted 
in a January 2001 RO decision.  On March 23, 2001, the 
veteran submitted a Notice of Disagreement with this rating 
decision in which he contended that his scars had worsened 
and that the noncompensable ratings assigned to each lower 
extremity for his scars did not adequately reflect the true 
degree to which they were disabling.  Subsequently, a rating 
decision dated April 2002 granted a 10 percent evaluation for 
scars of each lower extremity, effective from March 23, 2001 
(based on the date on which VA received the veteran's 
statement contending that his scars had worsened).  

Because this case is based on an appeal of an RO decision 
which had granted the veteran's original claim for service 
connection for scars of both lower extremities effective from 
March 5, 1993, consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected scars for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The specific issues in the present appeal are 
entitlement to compensable evaluations for scars of the right 
and left lower extremities for the period from March 5, 1993 
to March 22, 2001, and evaluations in excess of 10 percent 
assigned to each lower extremity for scars for the period 
commencing on March 23, 2001.

Evidence relevant to the aforementioned issues is as follows.

The report of an October 28, 1993 VA examination shows that 
the veteran complained of several punctuate scars in both 
lower extremities, left more than right, which he related to 
shrapnel wounds sustained in service from the same blast 
injury that caused his concussion.  The examiner noted that 
he had some peripheral vascular changes and purpura in his 
lower extremities and appeared to have some healed punctuate 
areas over the area of his left tibia and a history of 
removal of foreign bodies from his right ankle.  The 
diagnosis was history of shell fragment wound with residual 
well-healed scars.  

The transcript of a September 1994 RO hearing shows that the 
veteran reported, in pertinent part, that he sustained shell 
fragment wounds to both lower extremities during service as a 
result of a land mine explosion and that the residuals of his 
injuries were scars on both legs which were painful.  He 
reported that the skin in the area of the scars would 
occasionally peel off and the area would become "bloodish 
looking."  

The transcript of a February 1996 RO hearing before a 
traveling Veterans Law Judge shows that the veteran reported, 
in pertinent part, that he was wounded in both legs by 
shrapnel during active duty.  He stated that he no longer had 
any retained shrapnel in either leg but he had scars from his 
injuries.

The report of a July 17, 2000 VA examination of the veteran's 
lower extremities shows that they were swollen and featured 
dry, scaly skin in his pre-tibial area, more so on the left, 
with bilateral hair loss at the distal lower legs and 
anterior legs.  The examiner who conducted the examination 
also observed small, superficial varicosities of the 
veteran's lower legs, bilaterally, which were more prominent 
at the ankle.  No purpura was noted.  The examiner remarked 
that the veteran did not recall sustaining any vascular 
injuries from the explosion in service, and the examiner 
opined that she found it unlikely that the swelling of the 
veteran's legs, skin changes and decreased pulses were 
related to his blast injury in service.  The veteran related 
no specific symptoms with his leg scars.  Examination 
revealed the presence of several scars on his lower 
extremities which were barely discernable and difficult to 
find.  He had a 1.0 x 0.3-centimeter area of slightly 
increased pigmentation over the distal anterior lower right 
leg.  The scar was flat and barely discernable.  Below the 
right malleolus was a 1.0 x 0.2-centimeter scar.  On the 
distal right lower leg on the medial aspect was a 0.5-
centimeter scar which was brown in color and round.  On the 
right great toe over the metatarsophalangeal joint was a 1.5 
x 0.4-centimeter scar.  A 0.5-centimeter round white spot 
with slight scale was observed on the pretibial area of the 
left lower extremity.  The examiner reported that none of 
these scars were tender or adherent to the underlying 
tissues.  The texture of all these scars was normal except 
for the slight scale on the scar on the pretibial area of the 
left lower extremity.  There was no ulceration, breakdown, 
elevation, depression, underlying tissue loss, inflammation, 
edema, or keloid formation.  The color of the scars was 
slightly hypopigmented unless otherwise stated.  There was no 
disfigurement or limitation of function associated with the 
scars, and the examiner reiterated in her report that the 
veteran's scars were barely discernable.  The diagnoses were 
scars secondary to shrapnel wounds per patient's history 
without residuals.  There were no punctuate areas on either 
lower extremity attributed to wounds occurring from the 
reported land mine explosion.

A July 2001 lay witness statement from the veteran's daughter 
shows that the witness reported, essentially, that the 
veteran was no longer able to walk for exercise as of six 
months previous because of bilateral leg and foot pain 
related to his injuries sustained in service.

On March 23, 2001, VA received correspondence from the 
veteran in which he contended that his service-connected 
scars had worsened and that the noncompensable ratings 
assigned to each lower extremity for his scars did not 
adequately reflect the true degree to which they were 
disabling.  

The report of a March 2002 RO hearing shows that the veteran 
testified, in pertinent part, that his leg scars from his 
shrapnel wounds were tender and painful.

The report of a March 25, 2002 VA examination shows that the 
veteran had punctuate scars located just above his ankles 
which were slightly depressed and were approximately the size 
of a penny.  These were tender to touch.  There was also a 
5.0-centimeter scar on his left lower extremity just above 
the ankle which was barely discernable and also tender to 
touch.  No keloids were noted.  There were no adhesions, 
tendon damage, or bone and joint damage observed.  No muscle 
herniations or loss of muscle function was noted.  The 
veteran was noted to have co-existing problems with his lower 
extremities which included onchomycosis, residuals of cold 
injury and degenerative joint changes which overlapped and 
contributed to his discomfort.  The veteran denied receiving 
any specific treatment for his lower extremity scars over the 
years.  The examiner noted that the scars were not really 
visible because of unrelated surrounding skin problems (i.e., 
dry, cracked skin, discoloration, hyperpigmented areas, 
flaking).  The veteran denied having any residual visible 
muscle damage although he and his wife both were of the 
opinion that the residuals of his shell fragment wounds in 
both lower extremities contributed to his subjective 
complaints of aches, spasms and cramps in both lower legs and 
also limitation of function due to tenderness of the scars.  
No adhesion, ulceration or breakdown of the scars was found 
on examination.  His skin color was normal over the areas of 
his scars and there was no disfigurement attributed to the 
scars.  The impression was scars, bilateral lower extremity, 
secondary to shrapnel wound.  In his commentary, the examiner 
stated that the veteran did have tender scars and that 
according to the veteran's spouse the scars were becoming 
increasingly worse over the years.  The examiner opined that 
the veteran did not have visible muscle damage related to his 
old shell fragment wounds of his lower extremities.  However, 
the veteran's wife felt that his lower extremity pain and 
cramping was neuropathic in origin and directly related to 
his scars.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the current appeal, the veteran's service-connected scars 
had been evaluated under the schedular criteria contained in 
38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claims, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

We note that in correspondence dated March 2003, the Board 
provided the veteran notice of the pertinent changes to the 
rating schedule, and he was given a period of 60 days in 
which to present a response.  Therefore, there is no 
prejudice to him by the Board considering the amended rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to August 30, 2002, Diagnostic Code 7804 provided for a 
10 percent evaluation (and no higher) for superficial scars 
which were tender and painful on objective demonstration.  
Otherwise, Diagnostic Code 7805 provided that scars may be 
rated on the basis of limitation of function of part 
affected.

The evidence shows that prior to March 23, 2001, although 
the veteran testified during hearings that he experienced 
subjective symptoms of pain related to his lower extremity 
scars, the objective medical evidence did not substantiate 
his subjective complaints.  VA examination of his scars in 
July 17, 2000 showed the presence of several scars on the 
veteran's lower extremities which were barely discernable.  
On his right lower extremity was a 1.0 x 0.3-centimeter area 
of slightly increased pigmentation over the distal anterior 
lower right leg , a 1.0 x 0.2-centimeter scar below the 
right malleolus, a 0.5-centimeter round scar which was brown 
in color on the distal right lower leg on the medial aspect, 
and a 1.5 x 0.4-centimeter scar on the right great toe over 
the metatarsophalangeal joint.  On his left lower extremity 
was a 0.5-centimeter round white spot with slight scale on 
the pretibial area.  None of these scars were tender nor 
adherent to the underlying tissues.  There was no 
ulceration, breakdown, elevation, depression, underlying 
tissue loss, inflammation, edema, or keloid formation.  The 
color of the scars was slightly hypopigmented unless 
otherwise stated.  There was no disfigurement or limitation 
of function associated with the scars, and the examiner 
reiterated in her report that the veteran's scars were 
barely discernable.  The other topical conditions observed 
on the veteran's lower extremities (i.e., swelling of his 
legs, skin changes and decreased pulses) were determined by 
the examiner not to be related to the veteran's blast injury 
in service.  Significantly, at that time the veteran himself 
related no specific symptoms with respect to his leg scars.  
Although there are indications that the veteran's daughter 
and spouse have attributed the veteran's scars as the source 
of his subjective complaints of pain and limitation of 
function, the statements of these witnesses are also not 
substantiated by the objective medical evidence.  
Furthermore, as they are not shown to possess any formal 
medical training, they lack the expertise to comment upon 
medical observations and thus their statements regarding the 
role that the veteran's scars play in contributing to any 
functional loss of his lower extremities which he may 
experience are not entitled to any probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In view of the 
foregoing discussion, we conclude that a grant of 
compensable evaluations for the period from March 5, 1993 to 
March 22, 2001, for service-connected scars of the veteran's 
right and left lower extremities, residuals of a shell 
fragment wound, is not supported by the objective medical 
evidence.  

For the period commencing on March 23, 2001, the evidence 
shows that on this date the veteran submitted correspondence 
to VA in which he contended that his scars had become worse 
and that assignment of an evaluation greater than the 
noncompensable ratings assigned to each lower extremity was 
warranted.  VA examination which was conducted approximately 
one year after this date, on March 25, 2002, revealed the 
presence of punctuate scars located just above both of the 
veteran's ankles which were slightly depressed, measured 
approximately the size of a penny and were tender to touch.  
There was also a 5.0-centimeter scar on his left lower 
extremity just above the ankle which was also tender to 
touch on objective demonstration.  These tender scars form 
the basis for the 10 percent evaluations assigned to each 
lower extremity on application of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

This version of the rating schedule does not provide for 
greater than a 10 percent evaluation for tender scars.  
Although the veteran's spouse attributed functional loss of 
the veteran's lower extremities to his scars, no such 
functional loss was objectively attributed to the scars by 
the examiner, and we will confer greater weight on the 
medical examiner's opinion in this regard, versus the lay 
statement of the spouse who is not shown to be a medical 
professional.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

During the course of this appeal, the revisions to the 
rating schedule for scars took effect on August 30, 2002.  
38 C.F.R. § 4.118, Diagnostic Code 7801 of the revised 
schedule provides for a 10 percent evaluation for scars 
(other than head, face, or neck) that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 square centimeters).  Assignment of a 20 percent 
evaluation is warranted for scars (other than head, face, or 
neck) that are deep or that cause limited motion in an area 
or areas exceeding 12 square inches (77 square centimeters).  

Notes to revised Diagnostic Code 7801 indicate that (1): 
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25; and (2): A deep scar is 
one associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 of the revised 
schedule provides for a 10 percent evaluation, and no higher, 
for scars (other than head, face, or neck) that are 
superficial and that do not cause limited motion in an area 
or areas measuring 144 square inches (929 square centimeters) 
or greater.  

Notes to revised Diagnostic Code 7801 indicate that (1): 
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25; and (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 of the revised 
schedule provides for a 10 percent evaluation, and no higher, 
for scars that are superficial and unstable.  The notes to 
that code indicate that (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar; and (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 of the revised 
schedule provides for a 10 percent evaluation, and no higher, 
for scars that are superficial and painful on examination.  
Notes to this code indicate that (1): A superficial scar is 
one not associated with underlying soft tissue damage; and 
(2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See 38 C.F.R. § 4.68 (2002) of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for rating 
scars based on limitation of function of affected part.

Applying the aforementioned revisions to the facts of the 
case, we would still be unable to award the veteran with a 
rating greater than 10 percent for either lower extremity for 
his service-connected scars.  As previously stated, there is 
no objective evidence of limitation of function attributable 
to the veteran's scars, and the scars are quite superficial, 
stable and nonadherent to the underlying tissues.  

Diagnostic Code 7800 does not apply to the veteran's service-
connected scars, since his scars are located on the legs.  
Diagnostic Code 7803 provides a maximum 10 percent disability 
rating, under both the old and new rating criteria, for 
superficial, unstable scars.  The old version of Diagnostic 
Code 7801 does not apply because the veteran did not incur 
third-degree burns during service.  The new version of 
Diagnostic Code 7801 provides ratings for scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  However, the veteran's 
service-connected scars on his legs have been medically 
classified as superficial (i.e., not deep), and, as discussed 
above, there is no persuasive evidence that the scars cause 
limited motion.

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  There is no indication in the record that the 
scars on the veteran's legs have affected his functioning in 
any manner.  There are no deformities, and range of motion is 
normal.  The veteran does complain of pain, aching, etc.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  These 
minimal complaints certainly do not provide a basis for 
assigning ratings higher than 10 percent.

Therefore, the revisions to 38 C.F.R. § 4.118 that took 
effect on August 30, 2002, do not provide a basis upon which 
we may assign an evaluation greater than 10 percent for 
service-connected scars of either the right or left lower 
extremity, residuals of shell fragment wounds.  In sum, the 
only diagnostic codes pertaining to scars that provide 
schedular ratings higher than 10 percent do not apply to the 
veteran's service-connected disorders because he does not 
have those conditions.  Accordingly, the preponderance of the 
evidence is against assignment of higher disability ratings 
for the veteran's service-connected scars on the right and 
left legs.  The regulations establish disability ratings that 
are intended to compensate a veteran for average impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  The veteran has symptomatology 
indicative of, at most, superficial, painful scars.  Although 
the Board sympathizes with the veteran's complaints, the 
Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for painful scars is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
impaired functioning of the legs as a result of the scars, or 
soft tissue damage, or, for that matter, an indication that 
the in-service shrapnel wounds resulted in any disability 
separate from the scars (i.e., muscle damage), he simply is 
not entitled to a schedular disability rating higher than 10 
percent.  The veteran does not meet these criteria, and there 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.


ORDER

An effective date earlier than March 5, 1993, for the grant 
of service connection for scars of the right and left lower 
extremities, residuals of shrapnel wounds, is denied.

A compensable evaluation for the period from March 5, 1993 to 
March 22, 2001 for scars of the right lower extremity, 
residuals of shrapnel wounds, is denied.

An evaluation in excess of 10 percent for the period 
commencing on March 23, 2001 for scars of the right lower 
extremity, residuals of shrapnel wounds, is denied.

A compensable evaluation for the period from March 5, 1993 to 
March 22, 2001 for scars of the left lower extremity, 
residuals of shrapnel wounds, is denied.



	(CONTINUED ON NEXT PAGE)


ORDER (Continued)

An evaluation in excess of 10 percent for the period 
commencing on March 23, 2001 for scars of the left lower 
extremity, residuals of shrapnel wounds, is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

